Citation Nr: 1130565	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  07-34 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability to include as secondary to a service-connected right shoulder disability.

2.  Entitlement to service connection for a disability of the arms and hands to include as secondary to a service-connected right shoulder disability.

3.  Entitlement to an evaluation in excess of 30 percent for service connected right shoulder disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to May 1970.

This matter originally came before the Board of Veterans' Appeals (Board) from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, that denied entitlement to service connection for a left shoulder condition to include secondary to a service-connected right shoulder disability and for circulatory condition of the arms and hands to include secondary to a service-connected right shoulder disability.  In October 2009, the Board remanded the case for additional development.  There has not been adequate compliance with the remand directives, and another remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's previous remand, the Veteran underwent a VA examination in February 2010.  The examiner also prepared a March 2011 addendum examination report in which he stated that he was unable to identify whether there was aggravation of the Veteran's left shoulder and bilateral thumb disabilities by his service-connected right shoulder disability without speculation on his (the examiner's) part.

Where an examiner reports that an opinion cannot be provided without resort to speculation, it is necessary to determine whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Clarification is needed in this case.

In a June 2009 rating decision, the RO, in pertinent part, denied an evaluation in excess of 30 percent for the Veteran's service connected right shoulder disability.  In a December 2009 statement, the Veteran indicated that he believed he was entitled to a 40 percent rating.  That statement is a timely notice of disagreement as to the June 2009 rating decision.

Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  This claim is being remanded for issuance of a statement of the case and to give the Veteran the opportunity to complete an appeal as to the issue of entitlement to a higher rating for his service connected right shoulder disability.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.

Accordingly, the case is REMANDED for the following action:

1.  Ask the examiner who provided the February 2010 and March 2011 opinions to clarify whether there is additional information that would enable him to provide the opinions he declined to provide on that examination; or whether his inability to provide the requested opinions was based on the limits of medical knowledge.

If that examiner is unavailable, or determines that the requested opinions cannot be provided without another examination, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed left shoulder disability and disability of the hands and thumbs.  The claims folder must be made available to the examiner for review.  All necessary tests should be conducted.  The examiner should address each current left shoulder disability, right hand and thumb disability, and left hand and thumb disability shown and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) related to (a) service; or (b) an incident in service; or (c) proximately due to or the result of his service-connected right shoulder disability; or (d) aggravated or worsened by his service-connected right shoulder disability.

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of left shoulder and bilateral arm/thumb disability present (i.e., a baseline) before the onset of the aggravation.

The examiner must provide a rationale for any opinion expressed.  If the examiner must resort to speculation to answer any question, he or she should so indicate and explain why it would be speculative to respond.

2.  Issue a statement of the case to the appellant and his representative on the issue of entitlement to an evaluation in excess of 30 percent for service connected right shoulder disability.  The Veteran should be informed of the requirements to perfect an appeal with respect to this issue.

3.  After the development requested above has been completed to the extent possible, readjudicate the Veteran's claims.  If any benefit sought continues to be denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


